Citation Nr: 0816128	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-20 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to 
September 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated September 2007.


FINDING OF FACT

The veteran had degenerative disc disease of the lumbar spine 
characterized by mild limitation of motion in the lumbosacral 
spine, with flexion limited to no more than 75 degrees.  
There was no evidence of neurological impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002); 
38 C.F.R. §§  3.159, 4.126, 4.71a, Diagnostic Code 5237 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in May 2003, July 2005, March 2006, and 
August 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part the VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  VA 
informed the claimant of the need to submit all pertinent 
evidence in their possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


Analysis

By a July 2003 rating decision the RO granted service 
connection for degenerative disc disease of the lumbar spine 
and assigned a noncompensable rating, effective October 1, 
2002.  The veteran appealed and a November 2006 rating 
decision granted a 10 percent evaluation, effective October 
1, 2002.  The veteran asserts that his back disability 
warrants a higher rating.  

Service medical records revealed complaints of low back pain 
beginning in November 1998.  A November 1998 treatment record 
noted right costovertebral angle tenderness, and good range 
of motion.  A November 1998 x-ray showed degenerative disc 
disease at T12-L1 and L1-L2.  A December 1998 MRI of the 
lumbar spine revealed mild disc bulge, centrally at T12-L1, 
with no significant effect on the thecal sac or narrowing of 
the neural exit foramen.  

The veteran was afforded a VA examination in May 2005.  The 
veteran reported injuring his back in November 1998 during a 
group run.  The veteran complained of current low back pain 
that usually bothers him in the morning with some painful 
spasms in the back.  Back pain was more left lower paraspinal 
region and tended to cause occasional cramping of the left 
foot.  There was no evidence of sciatica, gastrointestinal, 
or genitourinary symptoms.  There were no signs of abnormal 
weight bearing, and posture and gait were normal.  Physical 
examination revealed no evidence of muscle spasm or 
tenderness.  There was no radiation of pain on movement, 
negative straight leg raising, no guarding, and no ankylosis.  
Range of motion testing revealed flexion to 75 degrees, 
extension to 35 degrees, right lateral to 40 degrees, left 
lateral to 35 degrees with pain, right rotation to 35 
degrees, and left rotation to 35 degrees with pain.  The 
examiner stated that range of motion was limited by pain, 
especially on the left lower lumbar area, which was worse 
with repetitive use.  There was no fatigue, weakness, lack of 
endurance, or incoordaition.  There was also no evidence of 
intervertebral disc syndrome.  Motor, sensory and reflex 
examinations of the lower extremities were normal.  The 
examiner noted that the VA diagnosis was of degenerative disc 
disease of the lumbar spine.  He noted no change in the 
diagnosis.

In August 2007, the veteran was asked to provide the names, 
addresses and dates of all health care providers that have 
treated his degenerative disc disease of the lumbar spine 
since January 2005.  In a statement dated January 2008, the 
veteran stated that he had not received any specific 
treatment for his back condition, other than pain medications 
from his general practice physician. 

The present appeal involves the veteran's claim that the 
severity of his service-connected degenerative disc disease 
of the lumbar spine warrants higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) concerning 
"staged" initial ratings.

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

The rating criteria in effect for evaluating spinal 
disabilities ("the old criteria") initially were revised 
effective September 23, 2002, ("the interim criteria").  They 
were again revised effective September 26, 2003, at which 
time the diagnostic codes were renumbered, including the 
renumbering of DC 5293 to DC 5243.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DC 5243 
(2005) ("the new criteria").

The interim and new criteria - even if more favorable to the 
veteran's claim for a higher initial rating for his low back 
disability, only can be applied as of their respective 
effective dates.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See 
also, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 
(Apr. 10, 2000).

a.  Old Rating Criteria (Prior to September 2003)

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, limitation of 
motion of the lumbar spine, a 10 percent rating is assigned 
for slight limitation of motion, a 20 percent rating is 
assigned for moderate limitation of motion, and a 40 percent 
rating for severe limitation of motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, lumbosacral 
strain, a 10 percent rating is warranted for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating is warranted with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating requires severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritis changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
limitation of motion of the lumbar spine, a 20 percent rating 
is assigned for moderate limitation of motion, and a 40 
percent rating for severe limitation of motion.  

b.  New Rating Criteria (Effective September 2003)

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, and degenerative arthritis of 
the spine, Diagnostic Code 5242, are evaluated under a 
General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

c.  Intervertebral disc syndrome (Effective prior to and 
after September 2003)

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
have a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  

Effective from September 26, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

The veteran is currently rated at 10 percent for degenerative 
arthritis of the lumbar spine under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242.  

The veteran's service medical records showed good range of 
motion in November 1998.  The veteran's May 2005 VA 
examination likewise showed range of motion with flexion to 
75 degrees, extension to 35 degrees, right lateral to 40 
degrees, left lateral to 35 degrees with pain, right rotation 
to 35 degrees, and left rotation to 35 degrees with pain.  
The examiner stated that range of motion was limited by pain, 
especially on the left lower lumbar area, which was worse 
with repetitive use.  There was no fatigue, weakness, lack of 
endurance, or incoordaition.  Additionally, there were no 
signs of abnormal weight bearing, and posture and gait were 
normal.  Physical examination revealed no evidence of muscle 
spasm or tenderness.  

Thus, as the record shows that the veteran has, at most, mild 
limitation of motion in the lumbosacral spine, and a rating 
in excess of 10 percent is not warranted under old Diagnostic 
Code 5292 (2002).  Additionally, as there is no objective 
evidence of lumbosacral strain with muscle spasm on extreme 
forward bending, or unilateral loss of lateral spine motion 
in the standing position, a rating in excess of 10 percent is 
not warranted under old Diagnostic Code 5295 (2002).  
Furthermore, a rating in excess of 10 percent is not 
warranted under new Diagnostic Code 5237 (2007) as there is 
no probative evidence of forward flexion greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait, or abnormal spinal contour.

Additionally, the May 2005 examiner specifically stated that 
the veteran does not have intervertebral disc syndrome.  
Thus, as the veteran does not have any evidence of 
incapacitating episodes due to his low back disability, a 
higher rating is not warranted for intervertebral disc 
syndrome based on incapacitating episodes under the former 
and revised criteria for intervertebral disc syndrome.  
Further, there are no neurological disorders identified.

The Board is aware of the veteran's complaints of pain in his 
low back.  There is however, no objective evidence that pain 
on use of the joint results in limitation of motion to a 
degree which would support a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine; the benefit of the doubt 
doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent for degenerative disc 
disease of the lumbar spine is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


